Citation Nr: 1217999	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-11 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1962 to October 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

In the VA Form 9, Appeal to the Board of Veterans' Appeals, dated April 2009, the Veteran did not indicate whether he wanted a Board hearing.  In May 2009, the RO sent a letter to the Veteran requesting clarification as to whether he wanted a Board hearing.  The letter from the RO did not advise the Veteran what action would be taken if he did not respond to the letter request for Board hearing election.  The Veteran did not directly respond to the RO's letter requesting clarification.  

In July 2009, the Veteran's representative completed an Appeal Pre-Certification Review, in lieu of VA Form 646, and indicated a Travel Board hearing was requested.  from the representative, it is a valid request for Travel Board hearing.  See 38 C.F.R. § 20.700(a) (2011) (an appellant's representative acting on his behalf express a desire to appear for a Board personal hearing).  The request for Travel Board was timely received.  See 38 C.F.R. § 20.703 (2011) (appellant's representative may request a Board hearing at the time of the substantive appeal or any time thereafter, subject to restrictions in 38 C.F.R. § 20.1304 within 90 days after certification without good cause).  In this case, the representative's request for Travel Board was received prior to August 2009 certification of the case to the Board.  

Additionally, there has been no subsequent expression by the Veteran or his representative indicating that the Veteran did not desire a Travel Board hearing.  In a May 2012 brief, the Veteran's representative did not address the question of hearing request.  For these reasons, the Board finds that due process requires 

this case to be remanded to afford the Veteran a personal hearing before the Board at the local RO (Travel Board hearing) regarding the claim on appeal.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 (2011).      

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in Wichita, Kansas.  The Veteran and his representative should be notified of the date and time of the hearing. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


